        Case 1:21-cv-01169-TCB Document 50 Filed 05/10/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

L. LIN WOOD, JR.,
      Plaintiff,
      v.                                    CASE NO. 1:21-CV-1169-TCB
PAULA J. FREDERICK, et. al.,
      Defendants.
____________________________/


    PLAINTIFF’S MOTION TO CONTINUE MAY 13, 2021 HEARING

      COMES NOW the Plaintiff, L. LIN WOOD, JR., by and through undersigned

counsel, pursuant to LR 7.1 and files this motion to continue the hearing scheduled

to take place on Thursday, May 13, at 10:00 a.m. in Courtroom 2106 of the United

States Courthouse, in Atlanta, Georgia, and in support of this request states the

following:

      On May 3, 2021, this court entered an Order scheduling the aforementioned

hearing. On May 6, 2021, the court entered an Order denying Plaintiff’s request to

reconsider the court’s May 3, 2021 scheduling Order and specifically noted that the

purpose of the expedited schedule was to accommodate Plaintiff Wood’s desire to

move the case expeditiously and try to issue a ruling before the State Bar of

Georgia’s May, 14 meeting.
        Case 1:21-cv-01169-TCB Document 50 Filed 05/10/21 Page 2 of 4




      First and foremost, Plaintiff wishes to apprise the Court that the State Bar of

Georgia has agreed to postpone the May 14th meeting, thus the need for an expedited

accommodation is not necessary. Additionally, while Plaintiff has timely complied

with the expedited briefing schedule set by the Court, Plaintiff Wood has an

unavoidable scheduling conflict and is unavailable to appear in Atlanta, Georgia on

May 13, 2021, and consequently is requesting that this Court continue the hearing

in this matter.

      Moreover, Plaintiff’s co-counsel, Ibrahim Reyes, Esquire was notified

yesterday, May 9, 2021, that he had tested positive for the COVID-19 virus, and he

too is now unavailable. (See Mr. Reyes’ Lab Results attached hereto as Exhibit A).

      This motion is filed in good faith and not for purposes of delay, as evidenced

by Plaintiff’s affidavit attached hereto as Exhibit B.

      Undersigned counsel has conferred with Defendants’ counsel, who indicated

that they would take no position on Plaintiff’s request for a continuance, and simply

defer to the Court.

      WHEREFORE, the Plaintiff respectfully requests that this Court grant his

motion and enter an Order continuing the hearing scheduled for May 13, 2021.

                                               Respectfully submitted,

                                               Crain Law Group, PLLC

                                           2
Case 1:21-cv-01169-TCB Document 50 Filed 05/10/21 Page 3 of 4




                                  By: /s/ Larry L. Crain
                                  Larry L. Crain, Esq.
                                  (Tenn. Supr. Crt. # 9040)
                                  5214 Maryland Way, Suite 402
                                  Brentwood, TN 37027
                                  Tel. 615-376-2600
                                  Fax. 615-345-6009
                                  Email: Larry@crainlaw.legal

                                  Counsel for the Plaintiff
                                  (Pro Hac Vice)

                                  /s/ Ibrahim Reyes
                                  Ibrahim Reyes, Esq.
                                  Florida Bar No. 581798
                                  REYES LAWYERS, P.A.
                                  236 Valencia Avenue
                                  Coral Gables, FL 33134
                                  Tel. 305-445-0011
                                  Fax. 305-445-1181
                                  Email: ireyes@reyeslawyers.com

                                  Counsel for the Plaintiff
                                  (Pro Hac Vice)

                                  /s/ L. Lin Wood, Jr.
                                  L. LIN WOOD, JR., Esq.
                                  State Bar No. 774588
                                  L. LIN WOOD, P.C.
                                  P.O. Box 52584
                                  Atlanta, GA 30355-0584
                                  Tel. 404-572-6600
                                  Fax. 404-506-9111
                                  Email: lwood@linwoodlaw.com

                                  Counsel, Pro Se


                              3
        Case 1:21-cv-01169-TCB Document 50 Filed 05/10/21 Page 4 of 4




                       CERTIFICATE OF COMPLIANCE

      I CERTIFY that this document has been prepared in compliance with Local

Rule 5.1C using 14-point Times New Roman font.




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 10th day of May 2021, the above motion was

filed with the Court’s electronic filing system that will provide notice to all parties.


                                                By: /s/ Larry Crain




                                           4
